DETAILED ACTION
This action is responsive to the amendments filed 12/3/2021.
Claims 1-20 are pending. Claims 1, 2, 12 and 17 are currently amended.
The Double Patenting rejection is withdrawn due to the terminal disclaimer
The rejection under 35 U.S.C. § 112 is withdrawn.
All prior rejections under 35 U.S.C. § 102 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, et al., U.S. PGPUB No. 2005/0027704 (“Hammond”), in view of Cucerzan, et al., U.S. PGPUB No. 2008/0172364 (“Cucerzan”).
Hammond teaches a system and method for automatic information retrieval. With regard to Claim 1, Hammond teaches a method of presenting relevant information, comprising: 
receiving user input of content of a first document being entered by a user in an application ([0069] describes text of an active document being manipulated by a user); 
while receiving the user input of the content of the first document, dynamically and in real time, identifying a set of relevant information items from a plurality of information feeds ([0068] describes constructing queries based on the content of the document at hand that is actively being manipulated), including: 
obtaining a set of one or more other documents in a collection of documents that are relevant to the first document being entered by the user, the collection of documents distinct from the plurality of information feeds ([0109] describes that queries can be altered or refined by accessing additional documents, such as stored user profiles, rulesets related to a document being entered, etc.); 
extracting a set of related terms from the content of the first document and the one or more other documents ([0074] describes that the system uses algorithms and heuristics to select terms from the document being manipulated by the user. [0109] describes that keywords and other concepts can be identified in the additional documents); and 
based on the set of related terms, identifying the set of relevant information items from the plurality of information feeds; and enabling presenting on a display the set of relevant information items ([0131] describes that a query generated using the currently manipulated document and terms identified from other documents is executed, and results returned from information sources for display to a user. [0128] describes that a user can select from among a variety of sources that can be queried in accordance with the described methods).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Cucerzan with Hammond. Cucerzan teaches additional methods for generating context data that can be used for the purpose of providing context for queries. One of skill in the art would be motivated to combine elements of Cucerzan with Hammond, in order to improve user experience by using additional context data in searches, thereby improving the search results obtained by the system.
Claim 12 recites a system that carries out the method of Claim 1, and is similarly rejected. Claim 17 recites instructions that are executed to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 3, Hammond teaches constructing a filter based on the set of related terms extracted from the content of the first document and the one or more other documents, wherein the set of relevant information items is identified using the filter. [0109] 
With regard to Claim 4, Hammond teaches receiving a user selection of at least one information item of the set of relevant information items; and identifying at least part of the at least one information item configured to be inserted into the first document. [0134] describes that results are displayed in a window adjacent to the document the user is manipulating. [0128] describes that webpages and other documents can be returned to a user, thereby indicating text and other content is displayed to a user, which can be copy and pasted or otherwise manipulated to be included in the document the user is working on.
With regard to Claim 5, Cucerzan teaches that obtaining the one or more other documents that are relevant to the first document being entered by the user includes determining relevance values based on term frequency values and inverse document frequency values for characteristics of the one or more other documents and the first document being entered. 
[0036]-[0041] describe that a context determination process uses an extraction component to extract entities from documents related to a user document to provide context with which to locate related information. A TF-IDF process can be used to extract entities from the documents, including using local documents as part of the IDF determination. As shown in Fig. 2, the context data can be used to generate a contextualized search query from an original document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Cucerzan with Hammond. Cucerzan teaches additional 
With regard to Claim 6, Cucerzan teaches that the characteristics include at least one of: a title, a body portion, and a tag. [0041] describes that elements such as the contents of articles can be used for generating context; one of skill in the art understands this generally corresponds to a body portion of a given document. This claim is therefore rejected as obvious per above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Cucerzan with Hammond. Cucerzan teaches additional methods for generating context data that can be used for the purpose of providing context for queries. One of skill in the art would be motivated to combine elements of Cucerzan with Hammond, in order to improve user experience by using additional context data in searches, thereby improving the search results obtained by the system.
With regard to Claim 9, Hammond teaches that the collection of documents is compiled by the user or shared among one or more groups to which the user belongs, and each document in the collection of documents was previously compiled by the user or the one or more groups. [0109] describes that one of the documents used in altering a query built from document content includes certain keywords designated by a user as keywords that must be used in a search.

With regard to Claim 18, Hammond teaches that the first document is a note and the collection of documents is a notebook application. [0035]-[0036] describe that the information retrieval system operates as part of application software, such as Word or other word processing software. As word processing software provides capability for users to create notes, a user can create notes and the documents used to add terms to a query are part of the application used to create and store notes.
With regard to Claim 19, Hammond teaches that the collection of documents is one of: an individual collection and a shared collection. [0109] describes that the profile and condition documents pertain to the specific user.
With regard to Claim 20, Hammond teaches that wherein the plurality of information feeds includes a plurality of news feeds, and the set of relevant information items include a plurality of news items. [0128]-[0129] describe that a user can customize sources of information to include any desired public or private source, including websites, search engines, and public or private databases. Sources can likewise be selected for a user based on user .
Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, in view of Cucerzan, and in view of Ayzenshtat, et al., U.S. PGPUB No. 2013/0318063 (“Ayzenshtat”).
With regard to Claim 7, Ayzenshtat teaches that relevance of each of the one or more other documents to the first document being entered by the user is a weighted sum of the relevance values for the characteristics of the respective other document. Ayzenshtat teaches methods for accessing documents through an interface; Fig. 1 shows various characteristics of documents to be returned as relevant to an entered document where characteristics are weighted.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Ayzenshtat with Hammond and Cucerzan. Elements of Ayzenshtat facilitate more efficient storage, search, and retrieval of documents related to a given document. Therefore, one of skill in the art would be motivated to combine elements of Ayzenshtat with Hammond and Cucerzan, to improve user experience with document editing and search systems such as are described in Hammond and Cucerzan.
With regard to Claim 8, Ayzenshtat teaches determining that changes in member documents of the set of one or more other documents satisfies a stabilization criterion in accordance with a determination that changes in the relevance values become insignificant as the user enters additional text in the first document being entered by the user. [0036] describes the display of relevant related documents in response to weighted relevance values being 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Ayzenshtat with Hammond and Cucerzan. Elements of Ayzenshtat facilitate more efficient storage, search, and retrieval of documents related to a given document. Therefore, one of skill in the art would be motivated to combine elements of Ayzenshtat with Hammond and Cucerzan, to improve user experience with document editing and search systems such as are described in Hammond and Cucerzan.
With regard to Claim 11, Ayzenshtat teaches that the one or more other documents are shown in the second pane after stabilization of relevance values of the one or more other documents, further comprising: determining stabilization of the relevance values of the one or more other documents based on changes in the relevance values as the user enters additional text in the first document being entered by the user.  [0036] describes the display of relevant related documents in response to weighted relevance values being determined as above a threshold. Therefore, as additional text is selected for consideration and finding relevant documents, documents will appear in that space only as the values remain steady above the required value.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Ayzenshtat with Hammond and Cucerzan. Elements of Ayzenshtat facilitate more efficient storage, search, and retrieval of documents related to a given document. Therefore, one of skill in the art would be motivated to combine elements of Ayzenshtat with Hammond .
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, in view of Cucerzan, and in view of Cohen, et al., U.S. PGPUB No. 2009/0287988 (“Cohen”).
With regard to Claim 13, Hammond, in view of Cohen teaches inserting data from the at least one of the relevant information items into the first document, including selecting text from a portion of the at least one of the relevant information items. Hammond teaches at [0038] that information sources to be searched include Internet search engines such as Google, which return webpages. Cohen teaches a system and method for processing documents. [0057]-[0059] describe a user navigating to a website, selecting text therein, and copying text from the page to be pasted into the user’s document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hammond and Cucerzan with Cohen. Cohen describes at [0021] that the methods described therein automatically and securely insert and cite information in creating documents, which overcomes several problems described in the background section in document creation. As Hammond is likewise directed toward retrieving information for a user creating a document, It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine aspects of Cohen with Hammond and Cucerzan, in order to improve user experience by simplifying the process of copying and citing text.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hammond and Cucerzan with Cohen. Cohen describes at [0021] that the methods described therein automatically and securely insert and cite information in creating documents, which overcomes several problems described in the background section in document creation. As Hammond is likewise directed toward retrieving information for a user creating a document, It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine aspects of Cohen with Hammond and Cucerzan, in order to improve user experience by simplifying the process of copying and citing text.
With regard to Claim 16, Cohen teaches that the one or more programs further comprise instructions for: receiving a user selection of at least one of the relevant information items for insertion into the collection of documents as a new document. As [0021] describes pasting selected content into an electronic destination, a user selecting information items for insertion would be able to do so for creating a new document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Hammond and Cucerzan with Cohen. Cohen describes at [0021] that the methods described therein automatically and securely insert and cite .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond, in view of Cucerzan, in view of Cohen, and in view of Wassingbo, U.S. PGPUB No. 2011/0289406 (“Wassingbo”).
With regard to Claim 15, Wassingbo teaches that after a predetermined amount of time, the text that is selected from the portion of the at least one of the relevant information items is copied into the first document as quoted text without further user input. [0038] describes that a user is able to select text in a document, and selected text can be automatically copied and pasted into a target document at a time when it is detected that the user releases the text, such as at the end of a drag-and-release gesture. [0034] describes pasting into a text document a user is editing, and [0035] describes copying from a webpage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wassingbo with Cohen, Cucerzan and Hammond. Wassingbo is directed toward methods for simplifying copy and paste operations in a touchscreen device. Therefore, one of skill in the art would be motivated to combine aspects of Wassingbo with Cohen, Cucerzan and Hammond, in order to improve user experience in a touch screen environment by enabling copy-and-paste, and carrying it out with a single gesture.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejecting the claims, as the Cucerzan reference cures any deficiencies with regard to Hammond in teaching or suggesting the elements of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2/4/2022